Citation Nr: 0018860	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-13 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness of 
$24,660.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The appellant's period of active service is unverified but it 
appears that he was on active service at the time he acquired 
the subject property in San Antonio, Texas, in July 1987, and 
that he remained on active duty for a lengthy period 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 waiver decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
Committee on Waivers and Compromises (RO), in Houston, Texas, 
which denied the appellant waiver of all or any part of the 
loan guaranty indebtedness at issue in this case.  

The appellant in this case perfected his appeal of the RO's 
denial of waiver of loan guaranty indebtedness in May 1995.  
Following a personal hearing at the RO in August 1995, the RO 
issued a supplemental statement of the case in October 1995.  
However, the case was not thereafter forwarded to the Board 
until December 1999.  The Board apologizes to the appellant 
in this case for the delay in the processing of his appeal.

All relevant evidence surrounding the appellant's acquisition 
and subsequent transfer of the subject property on Fairbrook 
in San Antonio, Texas, has been collected and is available 
for review.  Because the RO has found that there was no 
finding of fraud, misrepresentation, or showing of bad faith 
surrounding the loan guaranty indebtedness at issue, this 
case must be decided in accordance with the principles of 
equity and good conscience provided at 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.

Among other allegations and contentions, the appellant has 
consistently argued that requiring repayment of the entire 
indebtedness in this case would result in undue financial 
hardship.  On file are financial status reports from 1994 and 
1995 and the appellant himself submitted a package including 
various documents surrounding his acquisition and subsequent 
transfer of the subject property as well as documentation of 
his finances including tax returns.  However, at the time 
this case should have been forwarded for review the appellant 
alleged that he was imminently facing a change in financial 
circumstances including potential layoff from his employment.  
Because all financial information on file is now five-years 
old, the Board is compelled to remand the case for the 
purpose of having the appellant supply up-to-date evidence of 
his financial status including income, assets, debts, and 
obligations.  Without such information, the Board is unable 
to adequately address the appellant's contentions regarding 
financial hardship.  Accordingly, this case is REMANDED for 
the following action:

1.  The appellant should be offered the 
opportunity of submitting any additional 
evidence or argument he may have with 
respect to the pending issue of waiver of 
the loan guaranty indebtedness at issue.  
The appellant should also be provided 
with a VA Form 20-5655, Financial Status 
Report, and instructed to complete it in 
detail.  All income from every source 
should be reported including the receipt 
of benefits associated with military 
service such as basic allowance for 
quarters and variable housing allowance, 
if the appellant remains on active duty.  
All individual expenses must be 
individually detailed.  If the appellant 
has remarried, the financial status 
report must also include all relevant 
information regarding assets and income 
of the appellant's spouse.

2.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
appellant has adequately complied with 
the requests made of him in connection 
with the above paragraph.  Thereafter, 
the RO should again consider the 
appellant's request for waiver of loan 
guaranty indebtedness in accordance with 
the applicable laws and regulations 
governing equity and good conscience 
determinations which should include 
consideration of the appellant's claim of 
financial hardship in repaying the debt.  
If the decision remains adverse, the 
appellant should be provided with an 
appropriate supplemental statement of the 
case and provided a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The appellant need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999.


